Exhibit 16.1 Member AICPA Division for Firms, Center for Public Company Audits and Private Company Practice Sections Registered with the Public Company Todman & Co., CPAs, P.C. Accounting Oversight Board Certified Public Accountants and BusinessConsultants An Affiliate of TRIEN ROSENBERG 120 Broadway, Suite 955 New York, NY 10271 TEL. (212) 962-5930 FAX (212) 385-0215 April 30, 2012 Securities & Exchange Commission treet, N.E. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Canal Capital Corporation's statements included under Item 4.01 on its Form 8-K filed on April 30, 2012 and we agree with such statements concerning our Firm. Sincerely, /s/ TODMAN & CO., LLP TODMAN & CO., LLP
